Citation Nr: 1619661	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-01 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder and anxiety.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a left knee disorder and/or an acquired psychiatric disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for residuals of a head injury to include migraine headaches and a bilateral eye condition.

5.  Entitlement to service connection for sleep apnea as secondary to residuals of a TBI and/or an acquired psychiatric disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 15, 1987 to December 3, 1987, totaling 79 days.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin and from a September 2013 rating decision issued by the Montgomery, Alabama RO.  

Jurisdiction over these matters was transferred to the Montgomery RO after the issuance of the June 2011 rating decision.

In June 2014, the Veteran testified during a Board video-conference hearing.  A transcript of that hearing has been associated with the record.  The record was held open for an additional 30 days at the request of the Veteran's attorney to allow for the submission of additional evidence.

In July 2014, after the issuance of the April 2014 statement of the case (SOC) and April 2014 supplemental statement of the case (SSOC), the Veteran's former attorney submitted evidence in support of the instant claims, including a February 2012 opinion from Dr. R. Y. and service personnel records, accompanied by a waiver of initial agency of original jurisdiction (AOJ) consideration.  The Board notes, however, that this evidence is duplicative of evidence that had been previously submitted and considered by the AOJ and that such a waiver was not necessary.  See 38 C.F.R. § 20.1304 (2015). 

The Veteran has been represented by several different Veterans Service Organizations and individuals during the course of the appeal.  In February 2010, the Veteran filed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing attorney Connie Morrow as his representative.  He submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing the American Legion as his representative in August 2011.  He then submitted a VA Form 21-22 appointing the Disabled American Veterans as his representative in February 2012.  In October 2013, he submitted a VA Form 21-22a appointing Ronald Sykstus as his attorney.  In August 2015, Ronald Sykstus withdrew from representing the Veteran.  The Veteran then elected to proceed pro se in his appeals in December 2015.  The Board recognizes this change in representation.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless files.  A review of Virtual VA file reveals a copy of the June 2014 hearing transcript as well as VA treatment records dated through July 2012.  The VBMS file contains a December 2015 Pro Se Election Form submitted by the Veteran and VA treatment records dated through July 2015; the Veteran waived initial AOJ consideration of this evidence in February 2016.  The Board may therefore properly consider such evidence.  See 38 C.F.R. § 20.1304 (2015).  The remaining documents in the Virtual VA and VBMS files consist of various documents that were either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's decisions as to the claims for an acquired psychiatric disorder and GERD are detailed below.  The remaining claims on appeal, namely, the issues of entitlement to service connection for a head injury and sleep apnea, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Currently-diagnosed acquired psychiatric disorders of PTSD and depressive disorder not otherwise specified (NOS) with anxiety are, at least in part, related to an in-service personal assault.

3.  Resolving all doubt in favor of the Veteran, left knee status post ACLJ injury and degenerative joint disease is related to injuries sustained in service.

4.  A current diagnosis of GERD is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD and depressive disorder NOS with anxiety are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for left knee status post ACLJ injury and degenerative joint disease are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As the Board's decision to award service connection for the Veteran's acquired psychiatric disorder, currently diagnosed as PTSD and depressive disorder NOS with anxiety, and left knee disorder constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

With regard to the claim for service connection for GERD, a February 2013 letter (sent prior to the unfavorable decision issued in September 2013) advised the Veteran of the information and evidence necessary to substantiate his claim for service connection as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, and various private treatment records have been obtained and considered.  

The Board acknowledges that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA); however, during his June 2014 hearing, the Veteran testified that he was in receipt of such benefits due to his left knee disorder.  Therefore, such records are not relevant to the instant claim for service connection for GERD.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is only required to obtain Social Security records when those records are potentially relevant to the claim on appeal).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board also notes that no examination was conducted nor is one warranted in conjunction with the service connection claim for GERD.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Here, the Veteran does not have a current diagnosis related to GERD or any lay or clinical report or documentation of symptoms indicative of a currently manifested condition.  Moreover, he has not provided any statements regarding his specific symptoms, and the medical evidence of record is unremarkable for any present complaints, treatment, or diagnosis referable to the claimed disability.  Therefore, as there is no evidence of a current diagnosis or persistent or recurrent symptoms of the claimed disability, the Board finds that an examination and opinion are not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required). 

Additionally, in June 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the June 2014 hearing, the undersigned Acting Veterans Law Judge enumerated the issues on appeal, which included claims for service connection for GERD.  Also, information was solicited regarding the Veteran's in-service gastrointestinal symptoms, the type and onset of symptoms, the nature of his current disorder, and his contention that his GERD was caused by medication he took for his left knee and/or psychiatric disabilities.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any outstanding evidence necessary to substantiate the Veteran's service connection claim.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a peptic ulcer are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.   38 U.S.C.A.        §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that the Veteran had less than 90 days of active service; hence, these provisions are not applicable.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements. There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).   A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Id. 

There also are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Additionally, a Veteran's failure to report an in-service assault to military authorities may not be considered as relevant evidence tending to prove that an assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A.  Acquired Psychiatric Disorder

The Veteran contends that he was assaulted by his drill instructor during a physical altercation or fight.  Specifically, during his June 2014 hearing, the Veteran testified that he had been held down by other soldiers during the fight and repeatedly struck.  He also testified that he was repeatedly counseled about his performance following this incident.

Service treatment records are negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.  As discussed below, the service personnel records document multiple performance counseling sessions for the Veteran.  Post-service clinical evidence reflects complaints of depression and anxiety beginning in approximately July 2011.

In August 2013, following an examination and a review of the Veteran's claims file, a VA psychological examiner found that the Veteran met the diagnostic criteria for chronic PTSD and depressive disorder NOS with anxiety.  The examiner opined that the Veteran most likely (more than a 50-50 probability) suffered from PTSD and depressive symptoms that were caused by or a result of military service.  The examiner reasoned that the Veteran's reported symptom and timeline, as well as his demeanor during the interview, were "compelling."

When resolving all doubt in his favor, the Board finds that service connection for PTSD and depressive disorder NOS with anxiety arising from an in-service personal assault is warranted.

First, there is credible supporting evidence showing that the claimed in-service stressor occurred.  In a February 2013 Statement in Support of Claim for Service Connection for PTSD (VA Form 210-0781), the Veteran asserted that he was assaulted in approximately November 1987.  Although the Veteran did not report the personal assault until many years after service, the record reflects evidence of behavior changes following the claimed in-service assault.  Moreover, while the Veteran did not to seek treatment for personal assault, his failure to report an in-service personal assault to military authorities may not be considered as relevant evidence tending to prove that a personal assault did not occur.  AZ, 731 F.3d at 1303.  The Board finds his statements and testimony regarding such assault are credible because they are consistent with his military records.  

In this regard, the Veteran's service personnel records show he was counseled in late October 1987 for failure to achieve basic rifle marksmanship (BRM) standards.  He was determined to have met the requirements for phase advancement the following week.  Less than one week later, the Veteran was counseled for a lack of self-motivation, a lack of self-discipline, malingering and not being at the appointed place at the appointed time.  Approximately one week later, the Veteran was counseled that the Medical Board Proceedings had recommended his discharge due to a preexisting injury to his left knee.  A service discharge examination was not conducted.  

Furthermore, two of the Veteran's friends have submitted statements regarding changes in the Veteran's behavior since service and both indicated that they had grown up with the Veteran or had known him prior to service.  Both reported that the Veteran was outgoing and "nice" prior to service.  In a February 2013 letter, one friend described the Veteran as having had a "sweet spirit" prior to service and indicated that he recalled the Veteran appearing angry, bitter and depressed on the day he returned from service.  In a September 2012 letter, the other friend indicated that the Veteran was a totally different person when he returned from the military, that he was not very friendly, that he did not talk much and that he seemed angry all of the time.  These lay statements support the Veteran's reported in-service assault as they offer evidence of behavioral changes following such alleged incident.

Therefore, this case turns on whether competent evidence establishes a link between the Veteran's current PTSD and depressive disorder NOS with anxiety and his in-service stressor.  

The August 2013 VA examiner found that the Veteran's acquired psychiatric disorders - namely PTSD and depressive disorder NOS with anxiety -were caused by or a result of his service.  Although the August 2013 opinion contains only a brief rationale, the Board notes that it is prohibited from developing additional evidence for the purpose of obtaining evidence against a claimant's case.  See Mariano v. Principi, 17 Vet. App. 305 (2003).  Moreover, there is no contrary, competent opinion of record.  Therefore, service connection for PTSD and depressive disorder NOS with anxiety arising is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Left Knee 

Service treatment records show that the Veteran's lower extremities were found to be normal upon a May 1987 entrance examination.  On the accompanying Report of Medical History, the Veteran denied having a "trick" or locked knee, or any other bone or joint deformity.  An Applicant Medical Prescreening Form completed in May 1987 also shows the Veteran denied any painful or "trick" joints, or loss of movement in any joints.  He also denied impaired use of his legs.

In September 1987, the Veteran received acute medical care for a left knee twisting injury while running two days prior.  He was assessed with a medial collateral ligament (MCL) strain and given medication and a one-month profile against running and jumping.  In November 1987, the Veteran was seen for complaints of pain and swelling.  His left knee injury of two months prior was noted at this time.  The notes also indicate that he was two years status post trauma while playing basketball and someone ran into him.  The clinical assessment was 'anterolateral rotatory instability, EPTS.'

A November 1987 Entrance Physical Standards Board Proceedings indicates that the Veteran had sustained an injury two years ago while playing basketball and that his left knee symptoms had been aggravated by running.  Degenerative changes consistent with an anterior cruciate ligament (ACL) injury were found to be present.  The diagnosis was internal derangement left knee.  The board proceeding reflects the opinion that the Veteran was medically unfit for duty due to these deformities of the knee which were not incurred in the line of duty, but rather existed prior to service (EPTS).

Post-service VA treatment records shows complaints of knee pain and osteoarthritis.  At a VA examination in December 2010, the Veteran was diagnosed with mild to moderate degenerative joint disease.  A nexus opinion was not provided as the claims file was unavailable.  An MRI conducted in September 2011 shows a minimal medial meniscus and moderate chronic arthritic changes in the medial and lateral knee joint.

In April 2011, a VA examiner gave a diagnosis of 'status post-surgical change, likely ACL repair, and mild degenerative joint disease' and opined that it was less likely than not that the disorder was related to service as his injury preceded service and was not permanently aggravated by service.  No rationale was provided for this opinion.  

In a February 2012 opinion, Dr. R. Y. (a private physician) reviewed the Veteran's service treatment records and found the in-service left knee injury to be "directly responsible" for his current ACL injury involving his left knee.  However, this opinion contained no rationale.  

During his June 2014 hearing, the Veteran testified that he had injured his knee after his foot landed in a hole while running and jumping over a metal cord.  He indicated he had problems since service.  He also testified that he had injured his left knee during a high school basketball game.  He stated that although he was injured in the first quarter, he came back after a brief rest, and played the remainder of the game.

Cases in which the preexisting condition is noted upon entry into service, and cases in which the preexistence of the condition must otherwise be established, are to be distinguished.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b) (presumption of sound condition). 

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that the condition preexisted service and was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.  

At the outset the Board notes that a left knee disorder was not noted on examination on entrance to service in September 1987.  Therefore, the Veteran is presumed sound with respect to his left knee.

If the Board is to find that the presumption of soundness is rebutted and that the Veteran's left knee condition preexisted his service, it must find that clear and unmistakable evidence shows that this condition preexisted service; and that clear and unmistakable evidence shows the condition was not aggravated by service.  Horn, 25 Vet.App. at 234.   

Here, the evidence is not clear and unmistakable that the Veteran's left knee disorder both preexisted and was not aggravated by military service.  

While the Board acknowledges that the November 1987 EPSBD determined the left knee disorder preexisted service entrance; there is no clinical explanation or documentation as to how the EPSBD reached such a finding.  In addition, although the 2011 VA examiner found that a left knee disorder existed prior to service, this opinion was likewise unsupported by any clinical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Contrary to these findings, Dr. R.Y. has opined that the Veteran's injuries during service directly caused his current ACL injury.  

This conflicting evidence does not satisfy the "very demanding clear-and-unmistakable-evidence standard" in order to rebut the presumption of soundness with regard to the first prong of the test.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); VAOPGCPREC 3-2003 at 15 (Congress intended VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition). 

Further, even if the Board were to find that there is clear and unmistakable evidence that the Veteran's left knee disorder preexisted service entrance, there is conflicting evidence as to whether a left knee condition was aggravated (i.e., increased in severity beyond the natural progress of the condition) by service.  

The February 2012 private physician determined that the in-service left knee injury is "directly responsible" for the Veteran's current left knee disorder.  In contrast, the April 2011 VA examiner determined that it is less likely than not that the Veteran's left knee disorder was related to service was permanently aggravated by service.  

Both clinicians reviewed the Veteran's service records.  A clinical rationale was not provided for either opinion.  Therefore, neither opinion outweighs the other.  See Nieves-Rodriguez, supra.  And, there is no other probative medical opinion addressing whether the current left knee disability clearly and unmistakably was not aggravated during service.  

This favorable and unfavorable evidence does not satisfy the "very demanding clear-and-unmistakable-evidence standard" in order to rebut the presumption of soundness with regard to the second prong of the test.  

As VA has not rebutted the presumption of soundness; the claim becomes one for service connection based on service incurrence.

The evidence shows that a left knee condition of status post ACL changes and degenerative joint disease is currently present.  There is competent and credible evidence of at least two knee injuries in service, as shown by the available service treatment records and the Veteran's competent and credible testimony.  There also is the medical opinion from Dr. R.Y which indicates that the current knee condition is related to the Veteran's injuries during active duty.  

Resolving reasonable doubt in favor of the Veteran, service connection for left knee status post ACL changes and degenerative joint disease is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C. GERD

The Veteran contends that his GERD had onset during service.  In the alternative, he contends that he suffers from GERD as a result of medication taken for his left knee and/or acquired psychiatric disorder.  

Service treatment records are negative for complaints, treatments or diagnoses related to GERD.  A November 1987 Entrance Physical Standards Board Proceedings report was also negative for findings related to GERD.

Post-service treatment records are also negative for complaints, treatments or diagnoses related to GERD.  During a June 2014 hearing, the Veteran testified that he was told he suffered from ulcers during service and that he often vomited during service.

A successful claim for service connection requires a finding of current disability that is related to an injury or disease in service.  See generally, Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).   The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of GERD.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of this disability prior to the Veteran's claim.  

The Board has considered the Veteran's allegations that he experienced GERD as a result of service or his claimed left knee disorder and/or service-connected acquired psychiatric disorder.  While he is competent to report having pain or discomfort, the evidentiary record does not reflect any subjective complaints of gastrointestinal pain or discomfort -much less those that have been related or attributed to any specific gastrointestinal disorder.  See Sanchez-Benitez, supra (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the matter of a medical diagnosis for a disability not capable of lay observation is a matter within the province of trained medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   

The diagnosis of GERD involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include an upper endoscopy.  In the instant case, there is no suggestion that he has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose GERD, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Moreover, while the Veteran generally reported that he had been diagnosed with ulcers during service, the objective medical evidence reflects no such findings.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of GERD for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for GERD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for an acquired psychiatric disorder, namely PTSD and depressive disorder NOS with anxiety, is granted subject to the laws and regulations governing payment of monetary benefits.

Service connection for a left knee disorder is granted subject to the laws and regulations governing payment of monetary benefits.

Service connection for GERD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims remaining on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pertaining to the Veteran's service connection claims, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed residuals of a TBI and sleep apnea.

With regards to the claimed residuals of a TBI, the Veteran reportedly struck his head on a metal cable during training in service.  He asserts that his residuals included headaches and blurry vision.  The Veteran testified during his June 2014 hearing that he had lost consciousness for approximately four or five minutes following the injury.  

Service treatment records reflect complaints of blurred vision and headaches after falling out of the top bunk the previous night and an assessment of conjunctivitis was made in October 1987.  Another October 1987 note indicates that the Veteran had sustained a head injury after running into a metal cable in early September and that he had also recently fallen out of his bunk, hitting his left temple area.  

In October 2010 a VA examiner found that there was no diagnosis of a TBI found on examination or in the clinical evidence.  An April 2011 VA examiner opined that it was less likely than not that the Veteran's claimed TBI was related to falling out of his bunk during service as there was no evidence of a diagnosis of a TBI and no evidence of chronological care for a TBI.  However, an August 2013 VA psychological examiner determined that the Veteran did suffer from a diagnosed TBI.  See McClain, supra.  

Moreover, a December 2010 VA optometry examiner opined that he could not resolve the issue of whether the Veteran's eye disabilities were related to service without resorting to mere speculation.  However, the VA optometrist did not identify what information, if any, would allow such an etiological opinion to be provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  Therefore, on remand, the Veteran should therefore be afforded a VA examination to determine the nature and etiology of his claimed TBI.

With regards to the claimed sleep apnea, the Veteran has alleged that such disability was caused by or the result of his TBI and/or now service connected acquired psychiatric disorder.  The clinical records document a provisional diagnosis of obstructive sleep apnea in May 2012 and subsequent treatment for this condition.  The Board also notes that, although the Veteran testified during his June 2014 hearing that his treating VA psychiatrist had related his obstructive sleep apnea to his in-service head injuries, no such opinion is reflected in the clinical evidence.  Therefore, in light of the documented in-service head injuries, the Veteran should therefore be afforded a VA examination to determine the nature and etiology of his diagnosed obstructive sleep apnea.

Due to the length of time which will elapse on remand, updated VA treatment records dated from July 2015 to the present should be obtained for consideration in the Veteran's appeals.

Finally, the Veteran has alleged being unemployable due to his claimed service connected disabilities.  Service connection for an acquired psychiatric disorder and for a left knee disorder has been awarded by the Board herein, but not yet implemented by the AOJ.  These disabilities, as well as the pending claims for service connection, may affect eligibility for a TDIU.  Moreover, the TDIU claim is inextricably intertwined with the claims for service connection which are being remanded by the Board.  Given that these remanded claims for service connection could impact eligibility for TDIU on a schedular basis, these claims are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from July 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining all relevant records, afford the Veteran appropriate VA examinations to determine the nature and etiology of his claimed head injury residuals and sleep apnea.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  

The examiner(s) is asked to furnish an opinion with respect to the following questions: 

(a) Is it at least as likely as not (at least a 50 percent or greater probability) that the Veteran has current residuals, including headaches and blurry vision, stemming from his in-service head trauma in September 1987 and October 1987?  

Any opinion provided must be supported by a complete rationale.

(b) Is it at least as likely as not that the Veteran's diagnosed obstructive sleep apnea was either caused OR aggravated by his service-connected acquired psychiatric disorder and/or claimed residuals of a TBI?

The term "aggravation" means an increase in the claimed disability beyond it natural progress and as contrasted to a temporary worsening of symptoms.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.  

In offering the foregoing opinions, the examiner should specifically consider the Veteran's contention that he sustained two separate head injuries during service as well as the September 1987 and October 1987 treatment notes suggesting that he had sustained a head injury after hitting a metal cable and after falling out of his bunk.  
The examiner must provide a complete rationale for all opinions and conclusions reached.

3.  Thereafter, readjudicate the appeal, including the claim of entitlement for a TDIU.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


